         Case 2:16-md-02724-CMR Document 1679 Filed 02/09/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                                       MDL 2724
PRICING ANTITRUST LITIGATION                                         16-MD-2724

                                                                     HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



                                            MEMORANDUM OPINION

Rufe, J.                                                                                     February 9, 2021

         On July 13, 2020, the Court adopted Special Master David Marion’s Third Report and

Recommendation, selecting as bellwether cases the clobetasol, clomipramine, and pravastatin

Direct Purchaser (“DPP”) and End-Payer (“EPP”) proposed class-action cases and the State

Plaintiffs’ case asserting an overarching conspiracy with Defendant Teva Pharmaceuticals USA,

Inc. at its center. 1 Teva now moves for reconsideration of the selection of the pravastatin case

and the overarching Teva-centric case because, approximately six weeks after the bellwether

selection, a federal grand jury returned an indictment charging Teva with criminal antitrust

violations.

         The indictment concerns the alleged price-fixing of 13 drugs, all of which are in the

States’ Teva-centric complaint, including pravastatin, which is one of the single-drug bellwether

cases (clobetasol and clomipramine are not part of the criminal case). Teva, joined by




1
  Teva filed an earlier motion to clarify whether bellwether selection encompassed the Indirect Reseller Plaintiff
(“IRP”) cases for the individual drugs in addition to the DPP and EPP cases. As the Court ruled orally at a status
conference, the IRP cases are not included in the bellwether selections; in any event, as the order selecting the
bellwether cases will be vacated, the motion for clarification will be dismissed as moot.
         Case 2:16-md-02724-CMR Document 1679 Filed 02/09/21 Page 2 of 5




Glenmark, 2 argues that the indictment, as well as pending criminal charges in a separate case

against Ara Aprahamian, 3 fundamentally undermine the suitability of the Teva-centric and

pravastatin cases as effective bellwethers. According to Teva, the possibility that key witnesses

will assert their rights against self-incrimination will leave gaps in the factual record and in the

alternative, the possibility that the witnesses will testify will cause Teva severe hardship as it will

provide a preview of Teva’s defenses in the criminal case.

         Plaintiffs oppose the motion for reconsideration arguing that changing the bellwether

cases now would set back the entire course of the MDL. Plaintiffs also argue that the cases in the

MDL have many overlapping Defendants and witnesses such that these issues will arise no

matter which cases are selected as bellwethers. According to Plaintiffs, the criminal proceedings

will not overwhelm the bellwether cases given the number of Defendants. Additionally, the Teva

indictment does not constitute new information warranting reconsideration because in the run-up

to the bellwether decision, other Defendants had admitted to conspiring with Teva, including on

pravastatin.

         In response to Teva’s concerns that the government might use discovery in the bellwether

cases to obtain a strategic advantage in the criminal case, Plaintiffs argue that the Court has

options available such as sealing discovery and preventing the use of depositions outside of the

MDL. Plaintiffs also argue that selecting different bellwether cases would exclude certain key

Defendants from moving toward trial at this stage.



2
  At the time of bellwether selection, Glenmark had sent a letter objecting to the selection of pravastatin based on the
recent filing of a criminal information. Mem. Opp’n. on Bellwether Selection [Doc. No. 1443] at 5 n.6. That
information is now part of the superseding indictment in the case discussed below.
3
 Ara Aprahamian, a former vice president at Taro, has been indicted in a separate case in which he is accused of
conspiring with representatives of Teva. See United States v. Aprahamian, No. 20-cr-64 (E.D. Pa.). Aprahamian,
who is named in the Teva-centric case, has moved to stay all civil proceedings in the MDL against him. That motion
will be addressed separately.

                                                           2
           Case 2:16-md-02724-CMR Document 1679 Filed 02/09/21 Page 3 of 5




           A district court may grant a motion for reconsideration if (1) an intervening change in

controlling law has occurred, (2) new evidence has become available, or (3) reconsideration is

necessary to correct a clear error of law or prevent manifest injustice. 4 Interlocutory orders

“remain open to trial court reconsideration, and do not constitute the law of the case.” 5

           The Court reached the bellwether decision after careful consideration and the parties have

moved forward in reliance on that decision for the last several months. However, the indictment

of the key corporate Defendant in the Teva-centric and pravastatin bellwether cases constitutes a

significant change in circumstances. 6 Although Plaintiffs argue that only three of the 35

Defendants in the Teva-centric case are facing criminal charges and that many more drugs are at

issue than are cited in the indictment, the Amended Complaint is undeniably structured with a

focus on Teva, defining the alleged schemes as Teva/Mylan, Teva/Sandoz, Teva/Lupin, and so

forth. 7 In the two bellwether cases at issue, Teva is not simply one Defendant among many. 8

Although a corporate Defendant cannot assert a Fifth Amendment right on its own behalf, 9 there

are individual interests at stake. Whether certain key witnesses can or will be deposed pending

the resolution of the criminal case implicates due process concerns. 10 Given the broad scope of




4
 Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam) (citing North River Ins. Co. v. CIGNA
Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).
5
 United States ex rel. Petratos v. Genentech Inc., 855 F.3d 481, 493 (3d Cir. 2017) (internal quotation marks and
citations omitted).
6
 Although Plaintiffs note that the possibility of an indictment of Teva was known based on the earlier criminal cases
and media reports, an inchoate inference carries different weight than a consummated action.
7
    See Connecticut v. Teva Pharmaceuticals USA, Inc., No. 19-2407 [Doc. No. 106] (E.D. Pa.).
8
 Plaintiffs also argue that “only” two of the six Defendants in the pravastatin cases have been indicted, but that
constitutes one-third of the Defendants and the sole drug at issue is one of the drugs cited in the indictment.
9
    Bellis v. United States, 417 U.S. 85, 89–90 (1974).
10
   The Court will not explain this point in more detail in this Order, as it implicates matters not available on the
public docket.

                                                            3
           Case 2:16-md-02724-CMR Document 1679 Filed 02/09/21 Page 4 of 5




the bellwether cases, particularly the State Plaintiffs Teva-centric case, sealing documents and

entering protective orders may not offer a complete solution. 11

           The impact of the filing of the indictment on the MDL proceedings is magnified by the

ongoing COVID-19 pandemic that has utterly upended the ability of the courts to conduct

criminal trials. The Teva-Glenmark criminal case has been designated complex and the parties

have proposed scheduling orders that would lead to trial in either September 2021 or May 2022.

Although it is certainly possible that the criminal case could go to trial by one of those dates, the

Court knows firsthand the havoc the pandemic has wrought on trial schedules, and until it is

possible to hold a substantial number of trials safely, the number of criminal defendants awaiting

their day in court continues to grow. The risk of delay and of scheduling conflicts with the

criminal case is real.

           Plaintiffs may be correct that the complications discussed above can be managed, but

seeing the rocky shoals ahead, the Court deems it prudent to adjust course now, rather than risk

capsizing the progress of the MDL when it is too late to turn back. As the Court previously held,

the purpose of a bellwether selection is to determine a course that is reasonable and fair and “will

promote the just and efficient conduct of” the cases constituting the MDL. 12 The Court is no

longer convinced that the prioritization of the Teva-centric and pravastatin cases will achieve

that goal. 13

           The State Plaintiffs’ case centered on Heritage Pharmaceuticals, Inc., was filed before the

Teva-centric case and was considered as an alternative in the original bellwether selection, and

the Court is confident that it is an appropriate choice for a bellwether along with the


11
     It should be noted that the Court does not decide that all discovery against Teva and Glenmark must be stayed.
12
     28 U.S.C. § 1407.
13
     The Court will address separately Teva’s motions for a protective order.

                                                            4
         Case 2:16-md-02724-CMR Document 1679 Filed 02/09/21 Page 5 of 5




clomipramine and clobetasol DPP and EPP proposed class actions. 14 However, the Court will

grant the parties a (brief) opportunity to be heard before finalizing the selection.

         An appropriate pretrial order will be entered.




14
  Heritage has entered into a Deferred Prosecution Agreement with the government to resolve criminal charges
against it, United States v. Heritage Pharmaceuticals, Inc., No. 19-cr-316 [Doc. No. 14] (E.D. Pa.), and argued in
favor of moving forward on the civil cases against it.

                                                         5
